DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 9/21/21 are hereby entered.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-16 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1, 15, and 16 the following limitations can be performed as a mental process by a human being, in terms of performing:
[…]
[…] provid[ing] […] feedback related to a motion fault of a studied sports motion performed by the user, and
[…] determin[ing], with the aid of motion data […], a still position corresponding to an event wherein the [user] is determined to be still, and
[…] keep[ing] track of the movements of the [user] relative to the still position, and
[…] activat[ing] […] the feedback stimulator upon […] detection of a sports motion fault of the studied sports motion of the user as represented by the motion path of the [user], and
[…] wherein an initial orientation of the [user] is calculated and set based on [certain motion] data of […], and [certain motion] data […] only, corresponding to the still position, and
wherein the further, dynamically changing orientation [user], is calculated based on angular rates from [other data], and [that other data] only, and
[…]detect[ing] that a particular type of movement has been initiated,
	[…] search for a motion start identifier;
	wherein the motion start…started; and
	wherein the particular type…motions.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a sensor unit provided with a motion sensor module, a feedback stimulator or means for wirelessly communicating with a feedback stimulator; and a processor that performs functions in real-time, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a sensor unit provided with a motion sensor module, a feedback stimulator or means for wirelessly communicating with a feedback stimulator; and a processor that performs functions in real-time, these are generic, well-known, and conventional computing elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1a and 1b in Applicant’s specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20060084516 A1 by Eyestone et al (“Eyestone”).
In regard to Claim 1, Eyestone discloses a sports motion training aid comprising
a sensor unit,
	(see, e.g., Figure 4, selection 53);
the sensor unit being configured to be attachable to a user’s body or a user’s sports implement, and wherein the sensor unit is provided with:
a motion sensor module;
(see, e.g., paragraphs 70-71);
a feedback stimulator or means for wirelessly communicating with a feedback stimulator;
(see, e.g., paragraphs 68 and 209);
a processor;
	(see, e.g., paragraph 73);


(see, e.g., paragraph 79);
wherein the sensor unit is intended to be attached to a user’s body or a user’s sports implement at a representative location, the representative location being bound to travel a path representative of the studied sports motion, and
(see, e.g., Figures 1, 6, and 7);
wherein the motion sensor module of the sensor unit comprises acceleration sensors and gyro sensors, 
(see, e.g., paragraph 70-71);
wherein the processor of the sensor unit is configured to determine, with the aid of data from the motion sensor module, a still position corresponding to an event wherein the sensor unit is determined to be still, 
(see, e.g., paragraphs 192 and 194);
wherein the processor is configured to keep track of the movements of the sensor module of the sensor unit relative to the still position, 
(see, e.g., paragraph 195);


(see, e.g., paragraph 143);
wherein an initial orientation of the sensor module is calculated and set based on accelerometer data of motion sensor module, corresponding to the still position, 
 (see, e.g., paragraphs 163, 192 and 194-195 in regard to determining the address position (“still position”));
wherein the further, dynamically changing orientation of the sensor unit, is calculated based on angular rates from the gyroscope of the motion sensor module, and angular rates from the gyroscope of the motion sensor module only,
 (see, e.g., paragraphs 140-141 and 145 in regard to detecting a rotation or lack thereof based only on data from the gyroscope);
wherein the processor is configured to detect that a particular type of movement has been initiated.
(see, e.g., Figure 14, begin process swing);
	wherein…search…motion start identifier;
	(see, e.g., p140-141 in regard to sampling/searching gyro and accelerometer data to determine if the swing has started (“motion start identified”));


	(see, e.g., F14, s255; p142 in regard to looking for rotation rate exceeding threshold rate as identifying when the swing has started;  this is within the BRI of identifying the claimed “short motion sequence”, at a minimum, to the extent that these limitations are not specifically defined in Applicant’s specification, nor are they a term of art, and the starting “motion” of the swing that Eyestone teaches being detected is “short” relative to the entire swing “sequence” of motions.);
	wherein…sports motions.
	(Eyestone discloses this feature, at a minimum, to the extent that it discloses detecting when the club is at rest (one “sport motion”) as opposed to, e.g., when the swing has been initiated (another “sport motion”)).
In regard to Claim 2, Eyestone discloses these features.  See, e.g., paragraph 140.
In regard to Claim 3, Eyestone discloses these features.  See, e.g., paragraph 194.
In regard to Claim 5, Eyestone discloses this feature.  See, e.g., paragraph 194.
In regard to Claims 6-7, see rejection of Claim 1..
In regard to Claim 8, Eyestone discloses this feature.  See, e.g., paragraph 83.
In regard to Claim 9-10, see rejection of Claim 1..
In regard to Claim 11, Eyestone 
In regard to Claims 12-13, Eyestone discloses these features.  See, e.g., paragraphs 78-79 and 144 and 157 in regard to employing upper and lower planes which are defined as being certain degrees of travel along an arc.
In regard to Claim 14, Eyestone discloses this feature.  See, e.g., paragraph 78.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eyestone in view of design choice.
In regard to Claim 4, while Eyestone discloses determining the address position based on a sample every so many fractional seconds (see, e.g., paragraph 140), however, it is merely a matter of design choice that the Applicant has claimed a time period of 1 to 5 seconds.  For example, Applicant’s own specification discloses that the time period may be between 1 and 5000 milliseconds.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eyestone, in view of PGPUB US 20120259578 A1 by Bevilacqua et al (“Bevilacqua”).
In regard to Claim 15, see rejection of Claim 1.  Also, while Eyestone teaches determining the still position by also employing gyroscope data, in an analogous reference Bevilacqua discloses only employing accelerometer data for that function (see, e.g., paragraphs 32-34);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have substituted the functionality taught by Bevilacqua for that of Eyestone in order to, e.g., decrease the complexity of the determination of the still position (see, e.g., Bevilacqua at paragraph 5) by only employing the sampled accelerometer data.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eyestone, in view of Bevilacqua, further in view of PGPUB US 20190038947 A1 by Ding et al (“Ding”).
In regard to Claim 16, see rejection of Claim 15.  Also, Ding teaches employing certain predetermined motion thresholds, including certain minimum lengths, in order to detect when a swing has taken place (see, e.g., p56-64);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have added the functionality of Deng to that of the otherwise cited prior art, and also employed a minimum length of motion threshold to determine if the club swing had started, in order to better identify when the swing motion had been initiated.

Response to Arguments
Applicant argues on page 9 of its Remarks:

    PNG
    media_image1.png
    482
    724
    media_image1.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant does not claim a solution to a “technical problem” to the extent that Applicant claims an abstract idea which can be performed by human beings mentally and without the use of any particular machine and/or the transformation of any article.  See the CAFC’s opinion in, e.g., Ultramercial in this regard in terms of what constitutes a “technological” art.  Specifically, Applicant claims collecting data (motion sensor data), analyzing that data (to determine the still position of the club head and the motion start identified), and providing an output based on that analysis (activating a feedback stimulator).  Claims directed to such subject matter have been held by the CAFC to be patent ineligible as mental processes in, e.g., Electric Power Group.  Furthermore, Applicant’s claims are also directed to a In re Noble Systems Corporation (non-precedential).  For these reasons, the rejections made under 101 are maintained.
	Applicant further argues in this regard on page 10 of its Remarks:

    PNG
    media_image2.png
    267
    680
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive.  Claiming sensors in addition to an abstract idea does not render patent eligible subject matter when they are merely claimed for purposes of data gathering.  See, e.g., the CAFC’s opinion in University of Florida Research in that regard.  Claiming that an abstract idea occurs faster (in “real time”) as a result of embodying it on a general purpose computer does not render patent eligible subject matter either.  See, e.g., the CAFC’s opinion in In re Bancorp Services, slip. op., at page 21 in that regard.  In other words, Applicant’s claimed invention does not result in the claimed sensors or processor operating any faster than they would otherwise.
	

supra in regard to Applicant claiming a mental process.  In regard to Applicant’s argument regarding McRO, the subject matter in that case is not analogous to that of the instant Applicant because McRO concerned computer animation which is an inherently technological field (i.e., it requires a computer) where Applicant claims an abstract idea that can be performed by human being mentally.  Furthermore, the CAFC in McRO did not hold that by claiming limitation in an “orderly fashion” that patent eligible subject matter was rendered for purposes of the two-part Mayo test.  Applicant’s claimed invention is also not analogous to that of Amdocs for the reasons just stated supra in regard to McRO, in terms of an invention concerning network congestion is an inherently technological field.

	Applicant argues on page 15 of its Remarks in regard to the art rejections:

    PNG
    media_image3.png
    343
    673
    media_image3.png
    Greyscale

Applicant’s arguments are largely addressed by the updated statements of rejection made supra, which were necessitated by Applicant’s amendments.  Furthermore, Applicant does not claim what is searched or how the search takes place, Applicant only claims that the “processor is configured to search for a motion start identifier”.  And Eyestone’s disclosure of searching incoming sensor data for a certain signature of the golf club swing starting is within the BRI of these claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715